CHARLES J. SCHUCK, Judge.
Claimant presents his claim in the amount of $13.60 for damages to his Chevrolet car, occasioned by his car being struck by a wheel that came off a passing state road truck.
*127The record reveals that at four o’clock P. M. on May 14, 1945, claimant's Chevrolet car met and was passing state road truck C-20-17 west of Quiet Dell, in Harrison county, when a wheel, as indicated, came off the state road truck, colliding with claimant's car and damaging it as set forth. The record further reveals that the driver of the state road truck had failed to have it checked, although forewarned by a wheel having come off the truck earlier in the day, and consequently failing to take the necessary precaution to have his truck in proper condition for use on the highway. His failure so to act was negligence.
The head of the department concerned concurs in the claim and the attorney general’s office approves it for payment. An award is therefore made in favor of the claimant, H. D. Archer, in the sum of thirteen dollars and sixty cents ($13.60).